         Case 1:19-cr-00131-PAE Document 450 Filed 09/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                         19 Cr. 131 (PAE)
                        -v-
                                                                              ORDER
CARL ANDREWS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       A date for the jury trial in this case has been set, and approved by the Board of Judges,

for Tuesday, October 20, 2020. The Court has confirmed this date with counsel. This is a firm

trial date. Because the date has been set in conjunction with the setting of other jury trial dates

during the fourth quarter of 2020, and because the District’s capacity to host jury trials is limited

by current safety protocols, this date cannot be readily moved.

       In light of the forthcoming trial date, and in light of the unique challenges presented by

the current public health circumstances, the Court orders the following:

       1. A pretrial conference will be scheduled each week between next week and the week

           of trial, to enable the Court promptly to be alerted to and address any issues that have

           arisen. As counsel have been notified, the first such conference will be held

           telephonically on Friday, September 11, 2020, at 9 a.m. The Court will endeavor to

           schedule future conferences on dates and times consistent with counsel’s schedules.

           However, given the Court’s intention that the defendant attend these conferences, and

           the limited capacity of the Bureau of Prisons (“BOP”) to produce defendants for such

           conferences (whether telephonic, videographic, or in person), the Court cannot
         Case 1:19-cr-00131-PAE Document 450 Filed 09/03/20 Page 2 of 3



           guarantee that the time period it requests for conferences will always be approved.

           The Court expects counsel to be adaptable given the importance of these conferences.


       2. The Court orders that the Bureau of Prisons make Mr. Andrews, who is presently

           housed at the MCC, available for in-person attorney-client meetings with his counsel

           Susan Kellman, Esq., and Ezra Spilke, Esq. These meetings are to occur twice per

           week, for at least four hours per meeting, beginning the week of Monday, September

           14, 2020, and continuing each week until the commencement of trial. These meetings

           are essential to assure Mr. Andrews a fair trial. These meetings are particularly

           essential because Ms. Kellman—who was appointed in April 2020 to succeed Mr.

           Andrews’s lead counsel at Mr. Andrews’s first trial, which was suspended in March

           2020 on account of the pandemic and in which the Court later declared a mistrial—

           has yet to meet Mr. Andrews in person. Because the Court has found Mr. Andrews to

           be a danger to the community, the alternative of releasing him prior to trial is not

           viable.


       3. To assure that there is full compliance with and no confusion about these orders, the

           Court schedules a telephonic conference for Friday, September 11, 2020, at 11 a.m.

           The conference is to be attended by counsel and by responsible officer(s) of the BOP,

           including the general counsel of the MCC.1 At the conference, the Court will review

1
  The Court asks the BOP to make all efforts to enable Mr. Andrews to attend the 11 a.m.
telephonic conference. The Court, however, is mindful that the schedule for conferences
involving incarcerated defendants for the week of September 7–11 has already been set (and
includes the pretrial conference in this case scheduled for 9 a.m. the same day). It may or may
not prove possible to incorporate into this schedule the additional 11 a.m. conference. The
Court’s judgment is that it is urgent, given the forthcoming trial date, to hold a conference to
confirm logistical arrangements for the meetings between Mr. Andrews and his counsel that the
Court has ordered. Accordingly, the 11 a.m. conference will proceed as scheduled even if it
proves impossible to secure Mr. Andrews’ participation.
                                                   2
       Case 1:19-cr-00131-PAE Document 450 Filed 09/03/20 Page 3 of 3



         with the BOP and counsel the concrete means by which the BOP intends to make Mr.

         Andrews available for the twice-weekly pretrial meetings with counsel directed by

         the Court. In the highly unlikely event that the BOP disputes its ability to comply

         with this order, the BOP is ordered to show cause at the conference why it cannot do

         so. However, for avoidance of doubt, the Court’s firm intention is to guarantee Mr.

         Andrews sufficient in-person access to his counsel during his pretrial confinement to

         assure a fair trial. Unless informed otherwise, counsel and the BOP are to access the

         call by calling into the Court’s dedicated conference line at (888) 363-4749, and

         entering Access Code 468-4906, followed by the pound (#) key. Counsel are directed

         to review the Court’s Emergency Individual Rules and Practices in Light of

         COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s

         procedures for telephonic conferences.


      4. The Court directs counsel for the Government to serve this order forthwith on the

         general counsel for the MCC, and to file a letter on the docket of this case attesting to

         the fact of such service.



      SO ORDERED.

                                                           PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: September 3, 2020
       New York, New York




                                               3
